DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 09/23/2020, in which claims 1-3, 13-15, 20-22 have been amended, and claims 4-7, 9-12, 16-19, 23-24, and 26-27 have been cancelled.  Thus, claims 1-3, 8, 13-15, 20-22, and 25 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2020 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8, 13-15, 20-22, and 25 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of transferring of funds without significantly more. 
Examiner has identified claim 20 as the claim that represents the claimed invention presented in independent claims 1, 13, and 20.
Claim 20 is directed to a system, which is one of the statutory categories of invention (Step 1: YES
Claim 20 is directed to a system comprising one or more computers and one or more computer-readable memories coupled to one or more computers, which performs a series of steps, e.g., retrieving data indicating membership in a remittance link associated with a remittance; invoking a contract operation of a smart contract in the blockchain network; retrieving respective inspection results of corresponding compliance inspections; comparing the respective inspection results; determining that a first inspection result of the respective inspection results is different from a majority of the respective inspection results; and determining that a first compliance inspection corresponding to the first inspection result is abnormal. These series of steps describe the abstract idea of transferring of funds , which correspond to Certain Methods of Organizing Human Activity: commercial and legal interactions. The system limitations, e.g., c computers, computer-readable memories, blockchain ledger, blockchain network, smart contract, supervising node, and node do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 20 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of computers, computer-readable memories, blockchain ledger, blockchain network, smart contract, supervising node, and node are no more than simply applying the abstract idea using generic computer elements. The additional elements of a computing device are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 20 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements computers, computer-readable memories, blockchain ledger, blockchain network, smart contract, supervising node, and node limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using 
Similar arguments can be extended to the other independent claims, claims 1 and 13; and hence claims 1 and 13 are rejected on similar grounds as claim 20.
Dependent claims 2-3, 8, 14-15, 21-22, and 25 have further defined the abstract idea that is present in their respective independent claims 1, 13, and 20; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-3, 8, 14-15, 21-22, and 25 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-3, 8, 14-15, 21-22, and 25 are directed to an abstract idea. Thus, claims 1-3, 8, 13-15, 20-22, and 25 are not patent-eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-3, 8, 13-15, 20-22, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 10-15, and 18-20 of copending Application No. 16/252,077 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to regulatory inspection that can be applied to a remittance system based on a blockchain technology; which includes: retrieving a remittance link associated with a remittance to be inspected from a blockchain ledger, retrieving a first inspection result of a compliance inspection performed by a node, performing a compliance inspection on the inspection document to obtain a second inspection result,  and determining that the compliance inspection is abnormal based on a comparison of the first and second inspection results. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 13-15, 20-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Molinari (U.S. Patent Application Publication No. 2017/0011460 A1; hereinafter “Molinari”), in view of Woods (U.S. Patent Application Publication No. US 2013/0173436 A1; hereinafter “Woods”).  
Claim 1:
Molinari discloses:
A method for regulatory inspection, the method comprising: (Molinari, Abstract)):
retrieving, by a supervising node in a blockchain network, data indicating membership in a remittance link associated with a remittance to be inspected, the data indicating membership in the remittance link being retrieved from a blockchain ledger in the blockchain network, wherein the membership in the remittance link comprises a remitter, a remittee, and a plurality of members through which funds originating with the remitter are routed in a sequence ending with the remittee, and wherein the remitter and the remittee are located in different countries; (Molinari, The cryptographic wallets enable the users to access a distributed, peer-to-peer network that utilizes blockchain technology in various ways to facilitate security transactions (retrieving, by a supervising node in a blockchain network)(See, Para. 20); specialized cryptographic and tokenization protocols which are employed to update the blockchain ledger and exchange virtualized data tokens among the cryptographic wallets in order to facilitate trading and authenticating of securities (data indicating membership in a remittance link associated with a remittance to be inspected)(See, Para. 23); [A] link or cypher that is used to identify and/or access a location (e.g., via a network address associated with the platform 150) where this information can be retrieved (the data indicating membership in the remittance link being retrieved from a blockchain ledger in the blockchain network)(See, Para. 48, 51, 57);  the issuer may be required to submit a request to create the new offering on the platform 150 or system 100.. an administrative user 105 may be required to approve the request… the platform assigns the new offering a unique ID which identifies the associated security and which is embedded into the data tokens and blockchain ledger 175 entries for the associated security; all requests submitted by issuers may be made available to administrator users 105 via accounts on the platform or their cryptographic wallets 125.The security product may be stored on the blockchain ledger 175 (the membership in the remittance link comprises a remitter, a remittee, and a plurality of members through which funds originating with the remitter are routed in a sequence ending with the remittee) (See, Para. 75,76, 82); and the security rules portion  specifies the regulatory rules and other restrictions that apply to the issuance or transfer of the security embedded on the blockchain ledger…..international requirements, or other regulatory measures (the remitter and the remittee are located in different countries)(See, Para. 91)); 
invoking, by the supervising node, a contract operation of a smart contract in the blockchain network, the contract operation causing the supervising node to retrieve from the blockchain ledger, respective inspection results of corresponding compliance inspections performed by at least three corresponding members of the plurality of members through which the funds originating with the remitter are routed, wherein each compliance inspection is performed on an inspection document that corresponds to the remittance to be inspected, and wherein supervisory mapping relationships between the supervising node and the at least three corresponding members are included in the smart contract; (Molinari, The lender and the borrowers involved in the transaction, as well as any administrator that is assisting with facilitating the transaction…All lending transactions may be performed using a smart contract and the blockchain ledger may be appended to include entries relating to the initiation of the contract (invoking, by the supervising node, a contract operation of a smart contract in the blockchain network, the contract operation causing the supervising node to retrieve from the blockchain ledger)(See, Para. 86); Each time an issuer desires to list a new offering, the issuer may be required to submit a request to create the new offering on the platform or system. In certain embodiments, an administrative user may be required to approve the request. Upon approval of the request, the platform assigns the new offering a unique ID which identifies the associated security and which is embedded into the data tokens and blockchain ledger entries for the associated security. (respective inspection results of corresponding compliance inspections performed by at least three corresponding members of the plurality of members through which the funds originating with the remitter are routed)(See, Para. 54); the base security document and information may be submitted via a smart contract that can be initiated using the issuer's cryptographic wallet and/or via interfaces that are via the platform and displayed through a browser or other application on the issuer's computing device. The base security document may represent a contract or other documentation that is used to create a security, and which may specify the terms, regulations and restrictions that apply to the security (wherein each compliance inspection is performed on an inspection document that corresponds to the remittance to be inspected and wherein supervisory mapping relationships between the supervising node and the at least three corresponding members are included in the smart contract);(See, Para. 54, 87)); Investors may utilize their accounts to lend or borrow securities on the system….All lending transactions may be performed using a smart contract and the blockchain ledger 175 may be appended to include entries relating to the initiation of the contract  (supervisory mapping relationships between the supervising node and the at least three corresponding members are included in the smart contract)(See. Para. 86));
comparing, by the supervising node, the respective inspection results; 25(Molinari, The smart contract may also analyze information embedded or stored on the blockchain 175 to determine whether the buyer and seller are complying with the regulatory rules and restrictions associated with the security. For example, in the event that a seller is restricted from selling the security within a predetermined period of time, the smart contract can analyze the blocks 275 associated with the security to determine whether the period of time has lapsed and automatically confirm or deny the contract based on whether this condition was satisfied. Likewise, the smart contract can also analyze the blocks 275 to determine whether a third party having a right of first refusal had previously been offered the contact and automatically confirm or deny the contract based on whether this condition was satisfied (comparing, by the supervising node, the respective inspection results)(See, Para. 101; Fig. 2));
determining, by the supervising node, that a first inspection result of the respective inspection results is different from a majority of the respective inspection results;  (Molinari, An individual, entity or other user 105 may submit a request to become an issuer on the system…All or a portion of the above-described onboarding activities may be performed in connection with a smart contract that gathers the above-described information. The blockchain ledger 175 can be appended to reflect the initiation of the contract, performance of the contractual obligations and confirmation/denial of the contract (determining, by the supervising node, that a first inspection result of the respective inspection results is different)(See, Para. 73); The smart contract may also analyze information embedded or stored on the blockchain 175 to determine whether the buyer and seller are complying with the regulatory rules and restrictions associated with the security. For example, in the event that a seller is restricted from selling the security within a predetermined period of time, the smart contract can analyze the blocks 275 associated with the security to determine whether the period of time has lapsed and automatically confirm or deny the contract based on whether this condition was satisfied. Likewise, the smart contract can also analyze the blocks 275 to determine whether a third party having a right of first refusal had previously been offered the contact and automatically confirm or deny the contract based on whether this condition was satisfied (determining, by the supervising node, that a first inspection result of the respective inspection results is different from a majority of the respective inspection results)(See, Para. 101; Fig. 2))
and based on determining that the first inspection result is different from a majority of the respective inspection results, determining, by the supervising node, that a first compliance inspection corresponding to the first inspection result is abnormal (Molinari, The smart contract may also analyze information embedded or stored on the blockchain 175 to determine whether the buyer and seller are complying with the regulatory rules and restrictions associated with the security….the smart contract can analyze the blocks 275 associated with the security to determine whether the period of time has lapsed and automatically confirm or deny the contract ….analyze the blocks 275 to determine whether a third party having a right of first refusal had previously been offered the contact and automatically confirm or deny the contract based on whether this condition was satisfied (determining that the first inspection result is different from a majority of the respective inspection results, determining, by the supervising node, that a first compliance inspection corresponding to the first inspection result is abnormal)(See, Para 101,102). 
Molinari does not specifically disclose that the inspection results of corresponding compliance inspections performed by at least three corresponding members of the plurality of members through which the funds originating with the remitter are routed. However, Woods discloses: 
performed by at least three corresponding members of the plurality of members through which the funds originating with the remitter are routed (Woods,. The analysts and/or machine intelligence may also identify one or more reviewers associated with each transaction. Such reviewers may be supervisors of the transaction participants or persons with financial responsibilities within the accountable entity 102, such as controllers. the accountability provider 104 then enables 112 transaction participants to certify transactions, and the transaction participants of the accountable entity 102 certify 114 those transactions. Upon certification, the transaction data associated with the certified transactions is locked, preventing further modifications by the transaction participants or other individuals associated with the accountable entity 102. The accountability provider 104 may also notify reviewers to enable approval or disapproval of the certifications by the reviewers (performed by at least three corresponding members of the plurality of members through which the funds originating with the remitter are routed); (See, Para. 23-24)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Molinari with the features of Woods’ accountability workflow module because this system parses, verifies, and reconciles by involving consistency checks; and may trigger alerts resulting in the accountable entity and accountability provider working together to resolve inconsistencies or other errors in the transparency data. (Woods, Para. 22). 
Claim 2:
 Molinari discloses:
wherein before retrieving the data indicating membership in the remittance link, the method further comprises: receiving, by the supervising node, a remittance inspection request from a node in the blockchain network, wherein the supervising node retrieves the data indicating membership in the remittance link in response to receiving the remittance inspection request. (Molinari, Before an issuer is permitted to list securities on the system, the issuer may submit a request (e.g., via a web-based input form or cryptographic wallet 125) to create an issuer account on the platform 150 or system 100. (wherein before retrieving the data indicating membership in the remittance link)(See, Para. 52); In certain embodiments, an administrative user 105 may be required to approve the request. Upon approval of the request, the issuer user 105 is assigned an ID (e.g., consisting of alphanumeric characters) which uniquely identifies the issuer, the issuer's cryptographic wallet 125 and/or its associated account. The platform 150 or system 100 may embed the ID into all data tokens and blockchain entries associated with securities that are offered by the issuer. (receiving, by the supervising node, a remittance inspection request from a node in the blockchain network)(See, Para. 52); an administrative user 105 may be required to approve the request. Upon approval of the request, the investor may be assigned an ID that uniquely identifies the investor and its associated account….Upon approval of the request, the platform assigns the new offering a unique ID which identifies the associated security and which is embedded into the data tokens and blockchain ledger 175 entries for the associated security (the supervising node retrieves the data indicating membership in the remittance link in response to receiving the remittance inspection request)(See, Para. 53-54)).
Claim 3:
Molinari discloses:
wherein before retrieving the data indicating membership in the remittance link, the method further comprises: in response to a completed remittance being stored in the blockchain ledger, identifying, by the supervising node, the completed remittance as the remittance to be inspected. (Molinari, Before an issuer is permitted to list securities on the system, the issuer may submit a request (e.g., via a web-based input form or cryptographic wallet 125) to create an issuer account on the platform 150 or system 100. (before retrieving the data indicating membership in the remittance link)(See, Para. 52); Information may be gathered to verify that the parties are eligible to conduct the transaction (e.g., to verify a buyer is an accredited investor and to verify a seller owns the security which is the subject of the transaction). This information may be supplied by the parties themselves or ascertained from the blockchain ledger 175 using automated programs or scripts associated with the smart contract…..the blockchain ledger 175 may be updated and appended when a trade is initiated, when events occur (or do not occur), when information is supplied (or not supplied), and when the trade is confirmed or denied (identifying, by the supervising node, the completed remittance as the remittance to be inspected)(See, Para. 46)). 
Claim 4:
(Cancelled).
Claim 5:
(Cancelled).
Claim 6:
(Cancelled).
Claim 7:
(Cancelled).
Claim 8:
Molinari discloses:
wherein each corresponding compliance inspection comprises at least one of a know-your-customer (KYC) inspection or an anti-money laundering inspection. (Molinari, certain embodiments, the information may also be made available to compliance and/or regulatory authorities. An administrator user 105 may review the information submitted by the potential investor and determine whether the potential investor is eligible to be an investor (and/or whether the potential investor qualifies as an accredited investor). This may include processing the information received from the potential investor in compliance with anti-money laundering laws and other regulations (the first compliance inspection comprises at least one of a know-your-customer (KYC) inspection or an anti-money laundering inspection)(See, Para.80)).
Claim 9:
(Cancelled).
Claim 10:
(Cancelled).
Claim 11:
(Cancelled).
Claim 12:
(Cancelled).
Claims 13 and 20:
Claims 13 and 20 are substantially similar to claim 1, and hence are rejected on similar grounds.
Claims 14 and 21:
Claims 14 and 21 are substantially similar to claim 2, and hence are rejected on similar grounds.
Claims 15 and 22:
Claims 15 and 22 are substantially similar to claim 3, and hence are rejected on similar grounds.
Claims 16 and 23:
(Cancelled).
Claims 17 and 24:
(Cancelled).
Claim 18:
(Cancelled).
Claim 19:
(Cancelled).
Claim 25:
Claim 25 is substantially similar to claim 8, and hence is rejected on similar grounds.
Claims 26 and 27:
(Cancelled).
Response to Arguments 
Applicant's arguments filed dated 09/23/2020 have been fully considered but they are not persuasive due to the following reasons: 
As presented above, claims 1-3, 8, 13-15, 20-22, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 10-15, and 18-20 of copending Application No. 16/252,077 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to regulatory inspection that can be applied to a remittance system based on a blockchain technology; which includes: retrieving a remittance link associated with a remittance to be inspected from a blockchain ledger, retrieving a first inspection result of a compliance inspection performed by a node, performing a compliance inspection on the inspection document to obtain a second inspection result, and determining that the compliance inspection is abnormal based on a comparison of the first and second inspection results. Hence, Examiner respectfully declines Applicant’s request to withdraw the provisionally rejected claims 1-3, 8, 13-15, 20-22, and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 10-15, and 18-20 of copending Application No. 16/252,077. 
With respect to the rejection of claims 1-3, 8, 13-15, 20-22, and 25 under 35 U.S.C. 103, Applicant arguments are moot in view of newly cited paragraphs and figures of the previously used prior arts (Molinari and Woods), as presented above in this office action. Examiner respectfully notes that the 103 rejection, as presented above, cites the portions of the prior arts that suggests or discloses the claimed limitations "data indicating membership in the remittance link... wherein the membership in the remittance link comprises a remitter, a remittee, and a plurality of members through which funds originating with the remitter are routed in a sequence ending with the remittee,” "respective inspection results of corresponding compliance inspections performed by at least three corresponding members of the plurality of members through which the funds originating with the remitter are routed," and  "wherein supervisory mapping relationships between the supervising node and the at least three corresponding members are included in the smart contract." Thus, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 103 rejection of claims 1-3, 8, 13-15, 20-22, and 25.
With respect to the rejection of claims 1-3, 8, 13-15, 20-22, and 25 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejection, as presented above in this office action.
Applicant argues that “claim 1 does not merely apply an abstract idea (“payment”) using generic computer elements including a blockchain (Office Action, p. 3). Rather, claim 1 recites details of a particular blockchain structure that work together in a cohesive manner in order to provide an improvement to blockchain transaction technology…..amended claim 1 recites features that improve blockchain transaction technology by allowing for oversight by, for example, supervisory-level regulators….amended claim 1 reflects an improvement to the underlying blockchain transaction technology, not merely to the abstract idea of remittances/payments.” Examiner respectfully disagrees. Examiner has reviewed all of Applicant's arguments and does not find the arguments persuasive. There is no computer functionality or technology improvements when the abstract idea is implemented on a computer. The computer limitations are recited at a high level of generality in that it simply applies the abstract idea (transferring funds) without offering any technical/technology improvements. If there is an improvement, it is to the abstract idea and not to technology. The improvements to an abstract idea provides a business solution to a problem even though it may make use of technology. Thus, these improvements do not integrate the abstract idea into a practical application and hence do not make the claims patent eligible
Furthermore, there is no computer functionality, technical/technology improvement as a result of implementing the abstract idea on a computer. The claim simply applies the abstract idea using a computer as a tool without transforming the abstract idea into a patent eligible subject matter. Also, Examiner notes that the solution provided is an improvement to an abstract idea of retrieving, receiving, performing determining, storing, comparing, determining, and routing remittance/payment data, with the use of a technology without providing a technical solution to a technical problem. There is no computer functionality improvement as a result of applying the abstract idea on a computer.
In conclusion, Examiner respectfully notes in the 35 U.S.C. 101 rejection presented above, in this office action, that the recitations of additional elements, in claim 20, do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Thus, claim 20 is directed to an abstract idea (Step 2A-Prong 2: NO). Additionally, Examiner notes in the 35 U.S.C. 101 rejection presented above, in this office action that claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-3, 8, 13-15, 20-22, and 25. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Hasan (U.S. Patent Application Publication No. US 2017/0214701-A1) “Computer Security Based on Artificial Intelligence”
Riddick (U.S. Patent Application Publication No. US 2018/0081787-A1) “Virtual Payments Environment”
Lemer (U.S. Patent No. US 10536445-B1) “Discrete Blockchain and Blockchain Communications”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693